    Case 4:21-cv-04071-KES Document 2 Filed 04/19/21 Page 1 of 1 PageID #: 22




                      United States District Court for ttie District of South Dakota
                                             [insert name of court]


          Eric Harcey #5415

                        V.                                    Case No.

         see attached, Multiple Defendant




                                DECLARATION OF INMATE FILING




         I am an inmate confined in an institution. On                     [insert date}, I deposited the
   Complaint for a Violation of Civil Rights        [insert title ofdocument:for example "notice of
appeal"or "petitionfor rehearing/rehearing en banc"]in this case in the institution's internal mail
system. First-class postage was prepaid either by me or by the institution on my behalf.

         I declare under penalty of perjury that the foregoing is true and correct(see 28 U.S.C. § 1746;
18U.S.C. § 1621).


Sign your name here:

Print your name here: Eric Harcey

Date Signed:      4




[Note to inmatefilers: Ifyour institution has a system designedfor legal mail, you must use that
system in order to receive the timing benefit ofFed. R. App. P. 4(c)(1) or Fed. R. App. P. 25(a)(2)(A)
(Hi).]




12/01/2018 sec
